Case 3:18-cv-01350-NJR Document 120 Filed 01/24/20 Page 1 of 2 Page ID #1070




                    UNITED STATES DISTRICT COURT
                                            for the
                                 Southern District of Illinois
                                   East St. Louis Division

DAROUSH EBRAHIMI,
                                             )
                 Plaintiff
                                             )
                    v.                       )    Case Number: No. 3:18-cv-01350-NJR
JOHN BALDWIN, et al.,                        )
               Defendant(s)                  )


                              ENTRY OF APPEARANCE

      To the Clerk of Court and all parties of record:

             I hereby enter my appearance as counsel for DAROUSH EBRAHIMI



      DATED:     January 24, 2020

                                                     /s/ Nicole A. Allen
                                                    Signature

                                                     Nicole A. Allen       # 6295760
                                                    Name

                                                     353 N. Clark, Chicago, IL 60654
                                                    Address
                                                      (312) 222-9350
                                                    Phone Number

                                                     (312) 527 - 0484
                                                    Fax Number

                                                     NAllen@Jenner.com
                                                    E-Mail Address
Case 3:18-cv-01350-NJR Document 120 Filed 01/24/20 Page 2 of 2 Page ID #1071


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

DAROUSH EBRAHIMI,                           )
                                            )
              Plaintiff,                    )
                                            )
vs.                                         )      Case No. 3:18-cv-01350-NJR
                                            )
 JOHN BALDWIN, et al.,                      )
                                            )
              Defendants.                   )

                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2020, the foregoing document, Notice of Appearance, was
electronically filed with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following:

Timothy Dugan,                tdugan@cassiday.com
Alison J. Matusofsky,         amatusofsky@cassiday.com
Rachel D. Schwarzlose         rschwarzlose@atg.state.il.us

and I hereby certify that on the same date, I caused a copy of the document to be mailed by United
States Postal Service to the following non-registered participant:

Daroush Ebrahimi, #M34108
Menard Correctional Center
711 Kaskaskia St.
PO Box 1000
Menard, IL 62259


                                                   Respectfully Submitted,

                                                   / s/ Nicole A. Allen
                                                   Nicole A. Allen, # 6295760
                                                   353 N. Clark St.
                                                   Chicago, IL 60654
                                                   Phone: (312) 222-9350
                                                   Fax: (312) 527-0484
                                                   E-Mail: NAllen@Jenner.com
